BROCK, Chief Judge.
At trial defendant’s daughter testified as a witness for the State. The only assignment of error brought forward and argued in defendant’s brief relates to a portion of his daughter’s testimony.
On cross-examination defendant sought to impeach his daughter’s testimony by obtaining her admission that she had had numerous arguments with her father and that she was bitter towards her father. On redirect examination the State sought to reestablish her credibility by showing what caused the arguments and bitterness. The following transpired on redirect:
“Q. If you will state what the problem has been between—
Mr. Griffin: Objection.
Court: Overruled.
Q. What is the problem between you and your father since that time?
A. He gets mad and he expects me to have sex with him.
Mr. Griffin: Move to strike.
Court: Denied.
My father has threatened me on several occasions.”
Defendant argues that he did not place his character in issue, and therefore the State is not allowed to offer evidence of another distinct criminal act. Defendant argues the well-known principle that, ordinarily, evidence of the commission by the accused of crimes unconnected with that for which he is being tried, when offered by the State in chief, is not admissible. Defendant cites State v. Rinaldi, 264 N.C. 701, 142 S.E. 2d 604 (1965); and Stansbury’s North Carolina Evidence, Brandis Revision, §§ 104 and 108. The exceptions to the above general rule are set out with particularity in State v. McClain, 240 N.C. 171, 81 S.E. 2d 364 (1954).
However, in our view, neither the general rule nor the exceptions thereto are applicable to the present case. Here, on cross-examination the defendant sought to impeach the credibility of his daughter by inferring that she was a disobedient *398daughter whom he had often had to discipline and that she was testifying out of spite. The State had a right to have her explain the reason for her frequent arguments with her father and the reason for her bitterness. This is so even though the testimony may not have been competent in the State’s examination in chief. “Upon the examination in chief, the evidence may not be competent, but the cross-examination may make it so.” State v. Glenn, 95 N.C. 677 (1886) ; see also Stanbury’s North Carolina Evidence, Brandis Revision, § 45. In our opinion defendant opened the door for the daughter’s explanation, and he should not now be heard to complain.
No error.
Judges Hedrick and Clark concur.